Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted June 6, 2022, wherein claim 80 is amended.  This application is a national stage application of PCT/IB2019/056658, filed August 30, 2018, which claims benefit of provisional applications 62/660565, filed April 20, 2018, and 62/552148, filed August 30, 2017.
Claims 80-97 are pending in this application.
Claims 80-97 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s arguments, submitted June 6, 2022, with respect to the rejection of claims 80-82, 92, 94, and 95 under 35 USC 102(a)(2) for being obvious over Zhong et al., have been fully considered and found to be persuasive to remove the rejection as Zhong et al. does not specifically disclose fluoro-substituted cyclic dinucleotides.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 80-82 and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer. (PCT international publication WO2009/133560, reference 18 included with May 29, 2020 PTO-1449)
	Independent claim 80 claims a cyclic dinucleotide compound comprising two bicyclic purine or purine-analog bases and at least one boranophosphate group.  Dependent claims 81 and 82 further define the structure of the phosphodiester and base groups.  Dependent claims 92 and 94 define pharmaceutical composition and methods of using these compounds.
	Mayer discloses cyclic dinucleotides bearing non-oxygen groups in the phosphodiester bonds, said non-oxygen groups including borano substituents. (p. 6 line 27 – p. 9 line 8) Mayer further discloses pharmaceutical compositions comprising these compounds and a pharmaceutically acceptable carrier as described in claim 92. (p. 9 lines 9-13) Specific compounds described by Mayer include compound B in table 1 on p. 13, which contains two boranophosphate groups, two oxo groups, and two purines.  One skilled in the art would have at once envisaged this compound as encompassing three variants, having either two adenine bases, two guanine bases, or one adenine and one guanine.
	Therefore Mayer anticipates the claimed invention.
Response to Arguments: Applicant’s arguments, submitted June 6, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the amendment to the claims excluding cyclic di-guanosine compounds overcomes this rejection.  However, as discussed in the rejection as currently presented, one skilled in the art would have at once envisaged the term “purine” as used in for example table 1 of Mayer, as meaning either an adenine or a guanine base, thereby specifically anticipating cyclic dipurines having either two adenines or one adenine and one guanine.
Therefore the rejection is maintained.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Specifically, while being enabling for the compounds pictured, and salts and stereoisomers thereof, the disclosure is not enabling for hydrates and solvates of these compounds.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
	Nature of the invention:  The claimed invention is directed to a chemical substance or a salt, solvate, or stereoisomer thereof.  In order for the claimed subject matter to be enabled, one skilled in the art must reasonably be able to make hydrates and solvates of the full scope of compounds, which at the least entails understanding the formation of hydrates and solvates to an extent that allows the routine prediction of solvates of a new compound and determination of the necessary conditions to produce them.
	The state of the prior art:  The existence of solvates, including both hydrates and complexes with other solvent molecules, has been known in the art for a long time.  However, the formation of such solvates is sufficiently unpredictable that those skilled in the art cannot generally, for a particular novel compound, predict what solvates can be made of such compounds, what conditions would be necessary to produce them, or which solvates would possess desirable properties for pharmaceutical use.  According to Morisette et al. (Reference included with PTO-892) the mechanisms driving crystal form diversity are poorly understood and prediction of such forms remains a formidable challenge.  According to Xin et al. (Reference included with PTO-892) while computational prediction of crystal structure can be used to predict solvates of chemical compounds, this prediction is computationally expensive and time-consuming and requires special expertise. (p. 1903 left column last paragraph) While this reference describes statistical models for predicting solvate formation of organic molecules these techniques are still under development.  According to Boothroyd et al. (Reference included with PTO-892) why some molecules form solvates remains an open question. (p. 1903 left column last paragraph) Overall, the state of the art has not advanced to the point where solvates can be easily predicted and assessed for new chemical compounds.
	More specifically, the prior art does not include any particular investigation of the hydration or solvation properties of cyclic dinucleotides of similar structure to those recited in the present claims, which one skilled in the art would have been able to use as a starting point in predicting the crystallization and solvation behavior of these compounds.
	The relative skill of those in the art:  The relative skill in the art is high.
	The predictability or unpredictability of the art:  As discussed above, the mechanisms driving the formation of solvates are not completely understood, and the occurrence and properties of such solvates are unpredictable.  Therefore a broad genus of new compounds, such as those recited in the present claims, is likely capable of forming a vast number of diverse solvates.
	The Breadth of the claims:  The claims are directed to any hydrate or solvate whatsoever of a genus of cyclic dinucleotide compounds bearing borano and fluoro substituents.
	The amount of direction or guidance presented:  The present specification refers repeatedly to hydrates and solvates of the claimed compounds, but does so only in passing without further elaboration.  The disclosure does not provide any specific examples of hydrates or solvates, any methods of making particular hydrates or solvates, or any way to determine which hydrates or solvates are likely to have improved properties relative to the unsolvated molecule.
The presence or absence of working examples: No working examples are provided for the formation of use of specific hydrates or solvates.  While the chemical synthesis of a number of different compounds are described, none of these compounds appear to be hydrates or solvates.
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the formation of new crystal forms.  See MPEP 2164.
The quantity of experimentation necessary:  As described above, the formation of crystal forms such as solvates is unpredictable, and there exists no universal, predictable method for predicting either what crystal forms a new compound is likely to adopt or what the properties of said forms are likely to be.  Therefore in order to maker and use the full scope of hydrates and solvates of the claimed compounds, one skilled in the art would have to undertake an extensive program of unpredictable research and experimentation with hundreds of new compounds, with no particular expectation of success and no guidance from Applicant’s disclosure.
Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the state of the art and the lack of guidance from Applicant’s disclosure, Applicants fail to provide information sufficient to practice the claimed invention for the formation of hydrates or solvates of the claimed compounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 80-97 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (PCT international publication WO2017/161349, reference included with PTO-1449 submitted May 29, 2022)
	Independent claim 80 claims a cyclic dinucleotide compound comprising two bicyclic purine or purine-analog bases and at least one boranophosphate group.  Dependent claims 81 and 82 further define the structure of the phosphodiester and base groups.  Dependent claims 92, 94, and 96 define pharmaceutical compositions and methods of using these compounds.
	Zhong et al. discloses cyclic dinucleotide compounds. (p. 3 paragraph 12 – p. 11 paragraph 18) Specific compounds are disclosed similar to those claims 80-82 but bearing  hydroxyl groups in the 2’- and 3’- positions rather than fluoro groups. (p. 20 paragraph 35 – p. 22 paragraph 38) In another embodiment Zhong et al. discloses cyclic dipurine nucleotides wherein the phosphodiester groups are both linked at the 2’- position, similar to present claims 83 and 86 and their dependent claims. (p. 25 paragraph 42, p. 31 paragraphs 47-48) Zhong et al. further discloses methods of treating diseases for which modulating of STING is beneficial comprising administering these compounds to a subject in need thereof, as described in claim 94. (p. 31 paragraphs 50-51) Specific disease treated include cancer, as described in claim 95. (p. 32 paragraph 53) Zhong et al. further discloses pharmaceutical compositions comprising these compounds and a pharmaceutically acceptable carrier, as described in claim 92.
Zhong et al. does not specifically disclose embodiments of these compounds wherein the 2’- and 3’- hydroxyls of the nucleotides are replaced with fluoro- substituents.  However, the generic formulae described by Zhong et al. do describe these positions as including halogen substituents, which one of ordinary skill in the art would have interpreted as meaning fluoro, chloro, bromo, or iodo. (see for example the definitions of variables R3, R4, and R5 in formulae 1a-e on pp. 3-12) It therefore would have been obvious to one of ordinary skill in the art at the time of the invention to replace these hydroxyl substituents with fluorine in the specific compounds described by Zhong et al.  One of ordinary skill in the art would have found it to be obvious to try this modification because fluoro substituents are among those described within the cyclic dinucleotide structures disclosed by this reference.
Therefore the invention taken as a whole is prima facie obvious.

Claims 80-82 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer. (PCT international publication WO2009/133560, reference 18 included with May 29, 2020 PTO-1449)
The disclosure of Mayer et al. is discussed above.  While as discussed previously Mayer et al. anticipates the present invention, even assuming for the sake of argument that one skilled in the art would not have at once envisaged the claimed compounds of formula (II-A) based on the cyclic dipurine compounds disclosed in table 1 of Mayer et al., it still wound have been obvious to one of ordinary skill in the art at the time of the invention to make these compounds.  Specifically, one of ordinary skill in the art would have found it to be obvious to select specific purine substituents, such as two adenines or one adenine and one guanine, form the broad disclosure of “purines”, thereby rendering the claimed structures obvious.

Claims 80-82, 92, 94, and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuel et al. (PCT international publication WO2018/138685, reference included with PTO-892)
	Independent claim 80 claims a cyclic dinucleotide compound comprising two bicyclic purine or purine-analog bases and at least one boranophosphate group.  Dependent claims 81 and 82 further define the structure of the phosphodiester and base groups.  Dependent claims 92, 94, and 96 define pharmaceutical compositions and methods of using these compounds.
Emanuel et al. discloses cyclic dipurine compounds having mixed 2’- and 3’- linkages analogous to those appearing in formula I-d, I-e, and I-f in present claim 80. (p. 4 line 20 – p. 6 line 9) In particular, this broad structure allows for the non-linked 2’- and 3’- hydroxyls to be replaced with fluoro (positions R1B and R2B) and for the internucleotide phosphodiester linkages to be borano-modified. (positions R1C and R2C) Emanuel et al. further discloses pharmaceutical compositions comprising these compounds (p. 6 lines 12-15) and methods of treating conditions affected by STING agonism, including cancer, comprising administering these compounds to a subject in need thereof, (p. 6 line 20 – p. 7 line 17) similarly to present claims 92, 94, and 95.  A specific embodiment is disclosed (compound 23 on p. 43) that differs from the present compounds of claims 80-82 only in that it lacks a borano substituent on one of the internucleotide phosphodiester linkages.
It would have been obvious to one of ordinary skill in the art to modify the compounds disclosed by Emanuel et al., for example compound 23, so as to arrive at the presently claimed compounds.  One of ordinary skill in the art would have seen the specific disclosure of compound 23 and the general disclosure of boranophosphate groups by Emanuel et al. as suggesting making derivatives of compound 23 within the broad disclosure of Emanuel et al., for example boranophosphate derivatives.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/11/2022